ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_06_EN.txt.                      204 	




                                    DECLARATION OF JUDGE BHANDARI



                       1. In the present case, I have joined Vice‑President Yusuf, as well as
                     Judges Cançado Trindade, Xue, Gaja and Robinson in issuing a joint dis‑
                     senting opinion that concludes the Court ought to have allowed Colom‑
                     bia’s third preliminary objection in the instant case, in so far as Nicaragua’s
                     continental shelf claim is clearly barred by res judicata. The rationales
                     underpinning that conclusion are fully canvassed in that joint dissenting
                     opinion and therefore I shall not reference them herein.

                        2. However, I also wish to take the present opportunity to provide
                     some brief comments with respect to Colombia’s fifth preliminary objec‑
                     tion, namely, that Nicaragua’s failure to obtain a binding recommenda‑
                     tion from the Commission on the Limits of the Continental Shelf (CLCS”)
                     prior to seeking relief before this Court in the present matter renders
                     Nicaragua’s claim inadmissible. While this conclusion may be somewhat
                     moot in view of the position I have taken with my fellow dissenting col‑
                     leagues regarding the doctrine of res judicata, I nevertheless feel com‑
                     pelled to explain why, in my view, Nicaragua’s case should not proceed
                     to the merits phase without receiving the recommendations of the
                     ­Commission under the United Nations Convention on the Law of the
                      Sea (UNCLOS).
                        3. Paragraph 8 of Article 76 of UNCLOS states :

                              “Information on the limits of the continental shelf beyond 200 nau‑
                           tical miles from the baselines from which the breadth of the territorial
                           sea is measured shall be submitted by the coastal State to the Com‑
                           mission on the Limits of the Continental Shelf set up under Annex II
                           on the basis of equitable geographical representation. The Commis-
                           sion shall make recommendations to coastal States on matters related
                           to the establishment of the outer limits of their continental shelf. The
                           limits of the shelf established by a coastal State on the basis of these
                           recommendations shall be final and binding.” (Emphasis added.)

                       4. Moreover, in the Territorial and Maritime Dispute (Nicaragua v.
                     Colombia) case, at paragraph 126 of the Judgment rendered 19 Novem‑
                     ber 2012, this Court stated in relevant part as follows :
                             “In the case concerning Territorial and Maritime Dispute between
                           Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Hondu-

                     108




7 CIJ1093.indb 212                                                                                     15/02/17 08:28

                     205 	 delimitation of the continental shelf (decl. bhandari)

                           ras), the Court stated that ‘any claim of continental shelf rights
                           beyond 200 miles [by a State party to UNCLOS] must be in accord-
                           ance with Article 76 of UNCLOS and reviewed by the [CLCS] estab-
                           lished thereunder’ (I.C.J. Reports 2007 (II), p. 759, para. 319). The
                           Court recalls that UNCLOS, according to its Preamble, is intended
                           to establish ‘a legal order for the seas and oceans which will facilitate
                           international communication, and will promote the peaceful uses of
                           the seas and oceans, the equitable and efficient utilization of their
                           resources’. . . Given the object and purpose of UNCLOS, as stipulated
                           in its Preamble, the fact that Colombia is not a party thereto does not
                           relieve Nicaragua of its obligations under Article 76 of that Conven-
                           tion.” (I.C.J. Reports 2012 (II), pp. 668‑669, emphasis added.)




                                  Nicaragua’s Case Should not Proceed Mainly
                                          for the Following Reasons

                        5. First, as I understand the present state of affairs, there is no proof on
                     record in these proceedings that Nicaragua has in fact furnished complete
                     and sufficient information and documentation to the CLCS to issue its
                     recommendation. Thus, the possibility remains that at a future time the
                     CLCS could request Nicaragua to supply additional or complementary
                     evidence in support of its claim. Were this to be the case, the entire prem‑
                     ise of the majority’s conclusion that Nicaragua has now fully and faith‑
                     fully complied with its obligations for receiving a CLCS recommendation
                     would fail.

                        6. Second, even if I were to accept, arguendo, that the information sup‑
                     plied by Nicaragua to the CLCS is suitable for that Commission to even‑
                     tually issue a recommendation, it is a plain and uncontested fact that the
                     CLCS has not, as of yet, issued any such recommendation and we as a
                     Court are not in a position to speculate as to when it might be in a posi‑
                     tion to do so.
                        7. Third, I would recall that the CLCS is a United Nations body that
                     is specifically tasked with making binding recommendations on the very
                     issue that has been put before us. Therefore, as a matter of principle and
                     in keeping with my staunch belief in the need for interinstitutional comity
                     between United Nations institutions, I believe it would be imprudent and
                     disrespectful toward the CLCS to proceed toward the merits phase of
                     Nicaragua’s continental shelf claim without its recommendation.



                       8. Fourth, it is to be recalled that the CLCS is a specialized agency with
                     a specific mandate to investigate and pronounce upon continental shelf

                     109




7 CIJ1093.indb 214                                                                                     15/02/17 08:28

                     206 	 delimitation of the continental shelf (decl. bhandari)

                     claims. The Commission consists of 21 members who are world‑renowned
                     experts in such relevant fields as geology, geophysics and hydrology. By
                     contrast, the judges of this Court can lay claim to no such expertise, and
                     consequently the Court would necessarily have to rely on the testimony of
                     expert witnesses in order to resolve Nicaragua’s continental shelf claim at
                     the merits phase of these proceedings. Not only would this constitute a
                     regrettably inefficient use of valuable Court resources, but the nature of
                     the adversarial process dictates that the Parties would bring witnesses
                     most likely to advance their respective and competing claims, whose opin‑
                     ions could very well be at odds with those of the expert members of the
                     CLCS. This, in turn, could potentially lead to the uneasy situation
                     wherein the CLCS and the Court reach incompatible conclusions regard‑
                     ing Nicaragua’s continental shelf claim. Thus, from a practical standpoint,
                     I am of the opinion that to allow Nicaragua’s claim to proceed to the
                     merits under these circumstances would be highly imprudent.


                        9. Fifth, recalling the dictum contained at paragraph 126 of the 2012
                     Nicaragua v. Colombia Judgment that “any claim of continental shelf
                     rights beyond 200 miles . . . must be in accordance with Article 76 of
                     UNCLOS and reviewed by the [CLCS] thereunder” (emphasis added), it
                     is my considered opinion that for a claim to be “reviewed” by the CLCS
                     under Article 76 of UNCLOS in the manner intended by this Court in
                     that Judgment, the Commission must have issued its binding opinion. To
                     conclude otherwise would allow for a rather loose reading of the require‑
                     ment that claims be “reviewed” by the CLCS whereunder a party could
                     satisfy this criterion by merely completing the perfunctory act of submit‑
                     ting certain paperwork to the CLCS before filing an application before
                     this Court. In my respectful view, such a superficial standard would
                     deprive the 2012 precedent that claims be “reviewed” by the CLCS of its
                     intended meaning and violate the spirit of this process as intended by
                     Article 76 (8) of UNCLOS.



                        10. Sixth, it is to be recalled that Nicaragua is signatory of the Con‑
                     vention on the Law of the Sea, and thus bound by Article 76 (8) of that
                     treaty.
                        11. Seventh, it is to be recalled that under Article 60 of the Statute of
                     the ICJ, “[t]he judgment [of the Court] is final and without appeal. In the
                     event of dispute as to the meaning or scope of the judgment, the Court
                     shall construe it upon the request of any party.” Moreover, Article 61 (1)
                     of the Statute of the ICJ states that
                           “[a]n application for revision of a judgment may be made only when
                           it is based upon the discovery of some fact of such a nature as to be
                           a decisive factor, which fact was, when the judgment was given,

                     110




7 CIJ1093.indb 216                                                                                  15/02/17 08:28

                     207 	 delimitation of the continental shelf (decl. bhandari)

                           unknown to the Court and also to the party claiming revision, always
                           provided that such ignorance was not due to negligence”.
                     Also, Article 61 (4) imposes the further procedural requirement that “[t]he
                     application for revision must be made at latest within six months of the
                     discovery of the new fact”. By attempting to relitigate the same claim
                     regarding its continental shelf entitlement that was denied by this Court
                     in the 2012 Judgment, Nicaragua is attempting to conduct a de facto
                     appeal or revision of that Judgment, contrary to the express terms of
                     Articles 60 and 61 of the Statute of the ICJ, which are intended to ensure
                     that judgments of this Court are binding and not susceptible to disrup‑
                     tion by being constantly reopened. I regret that the majority’s decision to
                     allow Nicaragua to attempt a de facto appeal or revision of the Court’s
                     2012 Judgment threatens the credibility of the World Court and hence
                     diminishes the sanctity and respect that will be afforded to its judgments
                     in the years to come. Once a court with competent jurisdiction, such as
                     the ICJ, decides a contentious matter, the principle of res judicata requires,
                     as a matter of public policy, that the proceedings must be deemed to be
                     finally resolved between the parties.

                        12. Eighth, allowing Nicaragua to approach this Court without a bind‑
                     ing recommendation from the CLCS would render that Commission
                     superfluous and without any true authority. Thus Nicaragua should be
                     required to wait for the outcome that is pending before the CLCS before
                     seising the Court. Only after receiving such an outcome should Nicaragua
                     be allowed to approach this Court in search of the relief it seeks.

                        13. In sum, I see no good reason to allow Nicaragua to circumvent the
                     review process of the CLCS that it is bound to comply with under
                     UNCLOS. Setting aside momentarily my strong opposition to the major‑
                     ity’s reasoning on the issue of res judicata as it pertains to Colombia’s
                     third preliminary objection, Nicaragua’s claim should in any event be
                     deemed inadmissible for failure to adhere to its treaty obligations and I
                     would consequently find that Colombia’s fifth preliminary objection
                     ought to be upheld.



                                                                 (Signed) Dalveer Bhandari.




                     111




7 CIJ1093.indb 218                                                                                    15/02/17 08:28

